DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 10/28/2020 are as follows:
	Claims 1, 3, 4, 17, and 21 are amended,
	Claims 10-12, 19, and 22 are canceled,
	Claim 20 is withdrawn,	
	Claims 1-9, 13-18, 20, and 21 are currently pending. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 6 requires that each tube requires the each fin have two connectors. However, claim 1, to which claim 6 depends, is now drawn to the embodiment shown in figure 23 which comprises fins with only one connector. There is no support in the specification for this embodiment having two connectors. 
Claims 7-9 are rejected to on the basis of their dependency on claim 6. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5, 6, 8, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, Jr. et al. (U.S. Patent No. 1,957,703, “Davis”).

Regarding Claim 1, Davis discloses a heat exchanger (fig 1, fig 5 and 7 embodiment) comprising:
at least one refrigerant tube (7) configured to comprise a plurality of sections arranged in a first direction (see annotated fig 5 below); and
a plurality of heat exchanger fins (13, 50, 51, 52, 55, 56) arranged on the plurality of sections, wherein, for a section of the plurality of sections, a first heat exchanger fin of the 
wherein each of the plurality of heat exchanger fins comprises:
at least one through hole (12) configured to allow the at least one refrigerant tube to be inserted thereinto in a second direction perpendicular to the first direction (see annotated fig 7 below); and
a plurality of flat surfaces (of 13, 50, 51, 52, 55, 56) perpendicular to the refrigerant tube arranged in the second direction (see annotated fig 7 below), at least one contact member configured to protrude from only one side of each of the plurality of flat surfaces around the at least one through hole and surround an outer circumferential surface of the refrigerant tube (see annotated fig 7 below),
wherein at least one pair of contact members (see annotated fig 7 below) adjacent to each other along the refrigerant tube are configured to protrude from their respective flat surfaces toward each other, wherein respective ends of the at least one pair of contact members adjacent to each other are detached from each other (fig 7 below), and
wherein a flat surface of the plurality flat surfaces of the second heat exchanger fin is disposed between two of the plurality of flat surfaces of the first heat exchanger fin in the second direction (see annotated fig 7 below).


    PNG
    media_image1.png
    497
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    698
    media_image2.png
    Greyscale



	Regarding Claim 2, Davis further discloses wherein the at least one contact member (see annotated fig 7 above) is formed to be with the at least one through hole (12) as a whole.

Regarding Claim 3, Davis further discloses wherein the plurality of heat exchanger fins (13, 50, 51, 52, 55, 56) comprise:
a heat exchanger fin of the plurality of heat exchanger fins arranged on a first section (see annotated fig 5 above) of the plurality of sections is configured to have a first distance between the plurality of flat surfaces (see annotated fig 7 below); and
a heat exchanger fin of the plurality of heat exchanger fins arranged on a second section (see annotated fig 5 above) of the plurality of sections is configured to have a second distance  between the plurality of flat surfaces (see annotated fig 7 below), wherein the second distance is greater than the first distance (see annotated fig 7 below).


    PNG
    media_image3.png
    573
    698
    media_image3.png
    Greyscale


Regarding Claim 5, Davis further discloses wherein the plurality of flat surfaces of each of the plurality of heat exchanger fins (13, 50, 51, 52, 55, 56) comprises:
a first flat surface (see annotated fig 7 below) disposed to be perpendicular to the refrigerant tube (7);
a second flat surface (see annotated fig 7 below) disposed at a position adjacent to one side of the first flat surface to be perpendicular to the refrigerant tube; and
a third flat surface (see annotated fig 7 below) disposed at a position adjacent to a side opposite the one side of the first flat surface to be perpendicular to the refrigerant tube.

    PNG
    media_image4.png
    573
    698
    media_image4.png
    Greyscale


Regarding Claim 6, Davis further discloses wherein each of the plurality of heat exchanger fins (13, 50, 51, 52, 55, 56) further comprises:
a first connector configured to connect the first flat surface to the second flat surface (see annotated fig 7 below); and
a second connector configured to connect the second flat surface to the third flat surface (see annotated fig 7 below), and
wherein the first connector and the second connector are arranged to be spaced apart from each other with the refrigerant tube interposed therebetween (see annotated fig 7 below).

    PNG
    media_image5.png
    573
    698
    media_image5.png
    Greyscale


Regarding Claim 8, Davis further discloses wherein at least one of the first connector or the second connector is formed to be concave toward the refrigerant tube (see annotated fig 7 below).

    PNG
    media_image6.png
    573
    698
    media_image6.png
    Greyscale


Regarding Claim 16, Davis further discloses wherein each of the plurality of heat exchanger fins (13, 50, 51, 52, 55, 56) comprises:
a pair of heat exchanger plates (50, 51, 52, 55, 56) through which the refrigerant tube (7) passes; and
an expansion plate (13) configured to extend in the second direction and connect the pair of heat exchanger plates to each other (fig 7).


Regarding Claim 17, Davis further discloses wherein the first heat exchanger fin is configured to comprise a first expansion plate disposed on one side of the refrigerant tube (7, see annotated fig 7 below); and
the second heat exchanger fin is configured to comprise a second expansion plate disposed on  another side of the refrigerant tube opposite the one side of the refrigerant tube (see annotated fig 7 below).

    PNG
    media_image7.png
    624
    698
    media_image7.png
    Greyscale



Regarding Claim 18, Davis further discloses wherein the first expansion plate and the second expansion plate are alternately arranged along the second direction (see annotated fig 7 .

    PNG
    media_image8.png
    627
    767
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





7.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claims 3 and 6 above, and further in view of Blackford (U.S. Patent No. 2,846,196).

Regarding Claim 4, Davis discloses all previous claim limitations. Davis further discloses wherein the first heat exchanger fin section is disposed at a downstream side lower than the second heat exchanger fin section with respect to a flow of the air (see annotated fig 5 below, as air travels from bottom to top). 
 However, Davis does not explicitly disclose an air blowing fan configured to blow air toward the plurality of heat exchanger fins.
	Blackford, however, discloses a heat exchanger (fig 4) wherein an air blowing fan (15) configured to blow air toward a heat exchanger (19). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Davis to provide the fan of Blackford in order to increase the airflow through the heat exchanger fin in order to increase heat dissipation. 


    PNG
    media_image9.png
    516
    588
    media_image9.png
    Greyscale

	Regarding Claim 7, Davis discloses all previous claim limitations. Davis further discloses wherein the first connector and the second connector are arranged (see annotated fig 7 below) to be parallel to an air flow. 
	However, Davis does not explicitly disclose wherein the air flow is blown by an air flowing fan. Blackford, however, discloses a heat exchanger (fig 4) wherein an air blowing fan (15) configured to blow air toward a heat exchanger (19). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Davis to provide the fan of Blackford in order to increase the airflow through the heat exchanger fin in order to increase heat dissipation. 


    PNG
    media_image6.png
    573
    698
    media_image6.png
    Greyscale




8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 6 above, and further in view of Matsuoka (Japanese Patent Publication JP2000312937, “Matsuoka”, previously cited).

Regarding Claim 9, Davis discloses all previous claim limitations. However, Davis does not explicitly disclose wherein at least one of the first connector or the second connector comprises a louver formed toward the refrigerant tube. Matsuoka, however, discloses a heat exchanger wherein the first connector and the second connector (see annotated fig 8c below) . 

    PNG
    media_image10.png
    414
    737
    media_image10.png
    Greyscale

9.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Blackford (U.S. Patent No. 2,846,196) and in further view of Smith (U.S. Patent No. 1,854,278, previously cited).

Regarding Claim 13, Davis discloses all previous claim limitations. However, Davis does not explicitly disclose wherein the air flow is blown by an air flowing fan. Blackford, however, discloses a heat exchanger (fig 4) wherein an air blowing fan (15) configured to blow air toward a heat exchanger (19). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Davis to provide the fan of 
Davis, as modified, does not explicitly disclose wherein the refrigerant tube is configured to have a flat shape in which a first width extending in a direction parallel to a flow of the air blown by the air blowing fan and a second width extending in a direction perpendicular to the flow of the air blown by the air blowing fan are different from each other. Smith, however, discloses a heat exchanger (fig 3 embodiment) wherein the refrigerant tube (10) is configured to have a flat shape in which a first width (see annotated fig 3 below) extending in a direction parallel to a flow of the air (as evident in figure 1) and a second width extending in a direction perpendicular to the flow of the air are different from each other (see annotated fig 3 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Davis, as modified, to provide the tube widths of Smith in order to increase the contact area between the air and the tubes and thus improve the heat exchanger performance. 

    PNG
    media_image11.png
    464
    742
    media_image11.png
    Greyscale


Regarding Claim 14, the combination of Davis, Blackford, and Smith disclose all previous claim limitations. Davis, as modified, further discloses wherein the first width is greater than the second width (see annotated fig 3 above, Smith).


10.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis alone.

	Regarding Claim 15, Davis discloses all previous claim limitations. However, Davis does not explicitly disclose wherein between two adjacent flat surfaces of the plurality of flat surfaces a ratio between a contact area of a part at which the contact member is in contact with the refrigerant tube and a non-contact area of a part at which the contact member does not come into contact with the refrigerant tube is greater than 0 and smaller than 40. However, since Davis . 


11.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Jr. et al. (U.S. Patent No. 1,957,703, “Davis”) in view of Marukasa (Japanese Patent Publication JP3748663B2). 

Regarding Claim 21, Davis discloses a heat exchanger (fig 1, fig 5 and 7 embodiment) comprising:
at least one refrigerant tube (7) configured to comprise a plurality of sections arranged in a first direction (see annotated fig 5 below); and
a plurality of heat exchanger fins (13, 50, 51, 52, 55, 56) arranged on the plurality of sections, wherein, for a section of the plurality of sections, a first heat exchanger fin (see annotated fig 7 below) of the plurality of heat exchanger fins is arranged adjacent to a second heat exchanger fin (see annotated fig 7 below) of the plurality of heat exchanger fins on the section,
wherein each of the plurality of heat exchanger fins comprises:


wherein at least one pair of contact members adjacent to each other along the refrigerant tube are configured to protrude from their respective flat surfaces toward each other, wherein respective ends of the at least one pair of contact members adjacent to each other are detached from each other (see annotated fig 7 below), and
wherein a flat surface of the plurality flat surfaces of the second heat exchanger fin is disposed between two of the plurality of flat surfaces of the first heat exchanger fin in the second direction (see annotated fig 7 below).


    PNG
    media_image1.png
    497
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    698
    media_image2.png
    Greyscale


 However, Davis does not explicitly disclose at least one V-shaped or U-shaped cut out configured to allow the at least one refrigerant tube to be inserted thereinto in a second direction perpendicular to the first direction; wherein the contact members extend around the at least one V-shaped or U-shaped cut out and at least partially surround an outer circumferential surface of the refrigerant tub. Marukasa, however, discloses a heat exchanger (figs 1-4) wherein a V-shaped cut out (35) is configured to allow the at least one refrigerant tube (37) to be inserted thereinto in a second direction perpendicular to the first direction (see annotated fig 3 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Davis to provide the cut out of Marukasa in order to improve the ease of which the tubes are provide in contact with the fins. This would result in wherein the contact members . 


    PNG
    media_image12.png
    323
    474
    media_image12.png
    Greyscale



Response to Arguments
12.	Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 10-13) that none of the cited references teach “wherein a flat surface of the plurality flat surfaces of the second heat exchanger fin is disposed between two of the plurality of flat surfaces of the first heat exchanger fin in the second direction” as now required by the independent claims. However, newly cited Davis is now relied upon to teach these limitations. 


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763